Case 8:19-cv-01692-CEH-JSS Document 1 Filed 07/12/19 Page 1 of 4 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 HEATHER BELASIC,

           Plaintiff,
                                                 CASE NO.:
 v.

 ASPHALT PAVING SYSTEMS, INC.,

       Defendant.
 ____________________________________/

                        COMPLAINT AND DEMAND FOR JURY TRIAL

           Plaintiff, HEATHER BELASIC, by and through undersigned counsel, brings this

 action against Defendant, ASPHALT PAVING SYSTEMS, INC., and in support states as

 follows:

                               JURISDICTION AND VENUE

           1.     This is an action for damages in excess of $15,000, exclusive of interest,

 fees, and costs, for violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201

 et seq.

           2.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 42

 U.S.C. § 2000e et seq.

           3.     Venue is proper in the Middle District of Florida, because all of the events

 giving rise to these claims occurred in Hillsborough County, Florida.

                                           PARTIES

           4.     Plaintiff is a resident of Pasco County, Florida.
Case 8:19-cv-01692-CEH-JSS Document 1 Filed 07/12/19 Page 2 of 4 PageID 2




        5.     Defendant operates an asphalt company in Zephyrhills, in Pasco County,

 Florida.

                               GENERAL ALLEGATIONS

        6.     Plaintiff has satisfied all conditions precedent, or they have been waived.

        7.     Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.

        8.     Plaintiff requests a jury trial for all issues so triable.

        9.     At all times material hereto, Plaintiff was “engaged in the production of

 goods” for commerce within the meaning of Sections 6 and 7 of the FLSA, and as such

 was subject to the individual coverage of the FLSA.

        10.    At all times material hereto, Plaintiff was an “employee” of Defendant

 within the meaning of the FLSA.

        11.    At all times material hereto, Defendant was an “employer” within the

 meaning of the FLSA, 29 U.S.C. § 203(d).

        12.    Defendant continues to be an “employer” within the meaning of the FLSA.

        13.    At all times material hereto, Defendant was and continues to be an

 enterprise engaged in the “providing of services for commerce” within the meaning of the

 FLSA, 29 U.S.C. §§ 203(r) and 203(s).

        14.    At all times relevant to this action, the annual gross sales volume of

 Defendant exceeded $500,000 per year.

        15.    At all times material hereto, the work performed by Plaintiff was directly

 essential to the business performed by Defendant.




                                             2
Case 8:19-cv-01692-CEH-JSS Document 1 Filed 07/12/19 Page 3 of 4 PageID 3




                                           FACTS

        16.     Plaintiff began working for Defendant as an Administrative Assistant in

 April 2017, and she worked in this capacity until February 2019.

        17.     At various times material hereto, Plaintiff worked hours in excess of forty

 (40) hours within a work week for Defendant, and she was entitled to be compensated for

 these overtime hours at a rate equal to one and one-half times her regular hourly rate.

        18.     Defendant failed to pay Plaintiff an overtime premium for all of the

 overtime hours that she worked, in violation of the FLSA.

        19.     Defendant’s actions were willful, and showed reckless disregard for the

 provisions of the FLSA.

                      COUNT I – FLSA OVERTIME VIOLATION

        20.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 18

 of this Complaint, as though fully set forth herein.

        21.     During the statutory period, Plaintiff worked overtime hours while

 employed by Defendant, and she was not compensated for all of these hours in accordance

 with the FLSA.

        22.     The foregoing conduct, as alleged, constitutes a willful violation of the

 FLSA, within the meaning of 29 U.S.C. § 255(a).

        23.     As a result of the foregoing, Plaintiff has suffered damages.

        WHEREFORE, Plaintiff demands:

                a)      Judgment against Defendant for an amount equal to Plaintiff’s

                        unpaid back wages at the applicable overtime rate;




                                             3
Case 8:19-cv-01692-CEH-JSS Document 1 Filed 07/12/19 Page 4 of 4 PageID 4




               b)      Judgment against Defendant, stating that Defendant’s violations of

                       the FLSA were willful;

               c)      An amount equal to Plaintiff’s overtime damages as liquidated

                       damages;

               d)      To the extent liquidated damages are not awarded, an award of

                       prejudgment interest;

               e)      A declaratory judgment that Defendant’s practices as to Plaintiff

                       were unlawful, and a grant of equitable relief to Plaintiff;

               f)      All costs and attorney’s fees incurred in prosecuting these claims;

                       and

               g)      For such further relief as this Court deems just and equitable.

                                JURY TRIAL DEMAND

       Plaintiff demands trial by jury as to all issues so triable.

       Dated this 12th day of July, 2019.

                                                Respectfully submitted,

                                                /s/ Brandon J. Hill_____________
                                                BRANDON J. HILL
                                                Florida Bar Number: 0037061
                                                WENZEL FENTON CABASSA, P.A.
                                                1110 N. Florida Avenue, Suite 300
                                                Tampa, Florida 33602
                                                Main Number: 813-224-0431
                                                Direct Dial: 813-337-7992
                                                Facsimile: 813-229-8712
                                                Email: bhill@wfclaw.com
                                                Email: jcornell@wfclaw.com
                                                Email: rcooke@wfclaw.com
                                                Attorneys for Plaintiff



                                            4
